The Chancellor.
The question in this case, though it has not" been heretofore decided in Delaware in any reported case, is quite a narrow one. There was a bequest of one-third of the residue of the testatrix’s estate in trust to invest the same and pay the income to a person for life, and the trustee having received not only certain investment securities held by the testatrix, but also the income which accrued thereon from the death of the testatrix, the question is whether .the beneficiary for life is entitled to that accrued interest on those securities. There is in the will no indication of the intention of the testatrix on the subject. It is at least clear that there is nothing to indicate a wish that the enjoyment of the income should not begin with the death of the testatrix.
Upon the precise question here raised there is an entire harmony of adjudication, and the life beneficiary is clearly entitled to have the income which accrued since-the death of the testatrix on the specific securities held by the decedent, which came to the trustee as part of the residuary estate. Green v. Green, 30 N. J. Eq. 451, and on appeal, Green v. Blackwell, 32 N. J. Eq. 768; Lovering v. Minot, 63 Mass. (9 Cush.) 151, 156; Cushing v. Burrell, 137 Mass. 21, 25.
In the case of In re Eichelberger’s Estate, 170 Pa. St. 242, 32 Atl. 605, the court said it was too plain for argument that the life tenant was so entitled when the investments were already made by the testator and bore interest continually from his death. See also Williamson v. Williamson, 6 Paige (N. Y.) 298, 304. This rule is particularly applicable in a state which has as we have a statute by which with the permission of the Chancellor the trustee may take in specie at the appraised value thereof investment securities held by the decedent. Indeed, the rule as to the right of a life tenant to income from the death of the testator is probably broader, though it is not necessary to so hold in this case. Where there is a gift of property to be converted and invested and a gift of income on the fund, there may be some question as to the adjustment between actual and equitable income. See Perry on Trusts (6th Ed.) § 550, note (a); Chaplin on Trusts, § 451; Lewin on Trusts (12th Ed.) Chap. XIF, p. 336. The case *159of Baker v. Fooks, et al., 8 Del. Ch. 84, 67 Atl. 969, is in accord with the general principle. These questions and the general subject need not be further considered, though many authorities were cited to support the right claimed by the life tenant. It seems that the relationship of the donor to the beneficiary is immaterial, and that the same rule applies whether the donor be or be not in loco parentis the beneficiary. Chaplin on Trusts, § 451; Green v. Green, 30 N. J. Eq. 451. In the case of Custis v. Potter, 1 Houst. 382, 68 Am. Dec. 422, the Court of Errors and Appeals made some obiter dicta to the contrary with reference to a legacy of a sum of money payable at the arrival of the legatee at a certain age. But it is not necessary to consider this phase of the case, for here the relationship of mother and daughter existed.
There is no doubt, both on reason and authority, but that the life beneficiary, Helen P. McCurdy, is entitled to the income which since the death of the testatrix accrued on the investment securities held by the testatrix and which came into the hands of the trustee as part of the trust estate.
Let a decree be entered accordingly.